UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4168


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TOMAS JAIMES-CAMPOS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:10-cr-00028-nkm-1)


Submitted:   July 27, 2011                 Decided:   August 10, 2011


Before NIEMEYER, MOTZ, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David A. Eustis, EUSTIS & GRAHAM, P.C., Charlottesville,
Virginia, for Appellant.     Timothy J. Heaphy, United States
Attorney, Allessandra Stewart, Special Assistant United States
Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tomas     Jaimes-Campos            pled       guilty          to    conspiracy         to

distribute     at     least      500     grams       of    methamphetamine,             21       U.S.C.

§ 846    (2006),      and       was     sentenced          to    a    term        of   162       months

imprisonment.         In his plea agreement, Jaimes-Campos waived his

right    to   appeal     his      sentence           on    any       ground,       including        the

grounds listed in 18 U.S.C. § 3742 (2006).                                  Jaimes-Campos now

seeks to appeal his sentence on the ground that the district

court    clearly      erred       in     finding          that       he     failed      to       accept

responsibility        for       his    offense.            U.S.      Sentencing         Guidelines

Manual § 3E1.1 (2010).                 The government asserts that the appeal

should   be    dismissed         based    on     the       waiver      of    appellate           rights

contained in Jaimes-Campos’ plea agreement.                                      For the reasons

that follow, we dismiss the appeal.

              Whether       a    waiver     of        appellate           rights       in    a     plea

agreement is enforceable is a question of law reviewed de novo.

United States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010).

Where the government seeks to enforce an appeal waiver and there

is no claim that the government breached its obligations under

the plea agreement, this court will enforce the waiver if the

record    establishes            that     (1)        the        defendant         knowingly        and

intelligently agreed to waive the right to appeal; and (2) the

issue being appealed is within the scope of the waiver.                                      Id. at

627.

                                                 2
           Jaimes-Campos        does      not     claim    that     the    waiver    is

invalid for any reason.          The record of the Fed. R. Crim. P. 11

proceeding discloses that the district court fully complied with

the requirements of Rule 11 to ensure that the guilty plea was

knowing and voluntary.        See United States v. Vonn, 535 U.S. 55,

58   (2002).      The   record     also        establishes    that    Jaimes-Campos

waived his appeal rights knowingly and intelligently.                          First,

the waiver provision was set out in detail in the plea agreement

and Jaimes-Campos informed the district court that his attorney

had gone over the plea agreement with him, with the help of an

interpreter, and that he understood it.                   Second, the court asked

Jaimes-Campos     during     the      Rule       11   hearing      whether    he    was

voluntarily giving up his right to appeal his conviction and

sentence and Jaimes-Campos answered that he was.

           We therefore dismiss the appeal.                       We dispense with

oral   argument    because      the      facts    and     legal    contentions      are

adequately     presented   in      the    materials       before     the   court    and

argument would not aid the decisional process.

                                                                             DISMISSED




                                           3